372 U.S. 522 (1963)
FIELDS ET AL.
v.
SOUTH CAROLINA.
No. 399.
Supreme Court of United States.
Decided March 18, 1963.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF SOUTH CAROLINA.
Jack Greenberg, Constance Baker Motley, Matthew J. Perry and Lincoln C. Jenkins, Jr. for petitioners.
Daniel R. McLeod, Attorney General of South Carolina, Everett N. Brandon, Assistant Attorney General, and Julian S. Wolfe for respondent.
PER CURIAM.
The petition for writ of certiorari is granted. The judgment of the Supreme Court of South Carolina is vacated and the case is remanded for consideration in light of Edwards v. South Carolina, 372 U. S. 229.
MR. JUSTICE CLARK dissents for the reasons expressed in his dissenting opinion in Edwards v. South Carolina, supra.